By the Court,
Lewis, J. alone.
Mr. Dor-menon has laid before me, a number of affidavits, which he has obtained since his name was stricken off the roll of the attornies and counsellors of this court, tending to disprove the charges which had been made against him.
It appears that he has lately been elected a member of the house of representatives, and tha~c an enquiry has taken place in that body, in regard *306to his conduct in St. Domingo. The house have unanimously come to a resolution, that the charges against him in that respect are unfounded, and have allowed him to retain his seat. These charges were of a nature which interested the public at large; but there was no complaint against that gentleman, in regard to his conduct, as an officer of this court. Since, then, that branch of the legislature,which immediately represents the body of the people, have declared themselves perfectly satisfied thatno imputation attaches on Mr. Dorme-non, in regard to his conduct, in the instance in which it appeared reprehensible to this court, there seems to be no good reason to deny his prayer, to be reinstated in his seat at the bar.
THE order which wasp made him on the 9th day of July, 1810, is therefore rescinded.